DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-2-21 has been entered.
 Response to Amendment
	Amendment to claims filed 7-1-21 is acknowledged. Currently, claims 1-6, 8-10 and 12-15 are pending. Claims 1 and 13 are currently amended. Claims 7 and 11 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8 recites the limitation "the sintering fabrication method" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the term “its molecular weight” is vague. It is unclear if the “it” refers to the PAEK powder, the recycled powder, or the non-recycled powder.
Claim 14 recites the limitation "the sintering machine parameters" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites wherein the sintering machine parameters include laser power and/or powder bed temperature. However, claim 13 from which claim 14 depends recites the sintering machine parameter is laser power, which is narrower than the limitation in claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertelo et al. (2013/0323416) in view of DeFelice et al. (2013/0217838).
	Regarding claim 1, Bertelo et al. discloses a PAEK powder (para 5, 38, claims 2, 4, 11, 22) suitable for use in a method for building objects layer-by-layer by electromagnetic radiation-generated sintering (claim 13, 21), the powder being obtained from thermal pretreatment at a temperature between 260 degree Celsius and 290 degree Celsius (para 37, 49, table 1-2, claims 25-26), and having a melting temperature which is stable at the build temperature (abstract, para 1, 5, 8, 42, 44) and which is below or equal to 330 degree Celsius (table 1, para 37). Bertelo et al. does not teach wherein the powder comprises a mixture of recycled and non-recycled powders, said recycled powders having been uses in an identical and/or a different number of cycles. However, DeFelice et al. teaches a process for manufacturing a three-dimensional object from a powder by selective sintering using electromagnetic radiation, the powder comprising recycled PAEK (claim 1). DeFelice et al. further teaches that many different blends comprising unused PEKK, first recycle PEKK, and second recycle PEKK may be used (claim 23, 29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a blend of recycled and non-recycled powders in the method of Bertelo et al. since DeFelice et al. teaches that such mixtures are well known in the art.

	Regarding claim 3, Bertelo et al. discloses a mixture of several polymers belonging to the PAEK family, the melting temperature Tm of which is below or equal to 330 degree Celsius (para 19-20, 38, claim 4).
	Regarding claim 4, Bertelo et al. discloses the powder comprises at least one PEKK powder which represents more than 60% by weight, bounds included (table 1-2, para 36-38, 49, claim 5-6, 14-15, 22).
	Regarding claim 5, Bertelo et al. discloses the powder is a PEKK powder (table 1-2, para 36-38, 49, claim 5-6, 14-15, 22).
	Regarding claim 6, Bertelo et al. discloses the PEKK powder has a percentage by weight of terephthalic units relative to the sum of terephthalic and isophthalic units comprised between 555% and 65% (para 36-38, 49, claim 6, 15).
	Regarding claim 8, it is inherent that the molecular weight of the powder remains stable during the sintering fabrication method since it is produced by the same process as the claimed invention. 
	Regarding claim 9, it is inherent that the melting temperate of the powder does not increase by more than 2 degree Celsius after each run since it is produced by the same process as the claimed invention.
	Regarding claim 10, it is inherent that the melting temperature of the powder does not increase by more than 1 degree Celsius after each run since it is produced by the same process as the claimed invention.
	Regarding claim 12, Bertelo et al. discloses a method for building a three-dimensional object layer-by-layer by electromagnetic radiation-generated sintering of powder (claims 13, 21), wherein the powder is the powder according to claim 1.

	Regarding claim 14, DeFelice et al. teaches wherein the sintering machine parameters include laser power and/or powder bed temperature (fig. 1, para 21-24).
	Regarding claim 15, Bertelo et al. discloses a three-dimensional article obtained by sintering a powder layer-by-layer using electromagnetic radiation (claim 13, 21 and abstract), wherein the powder is the powder according to claim 1.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742